Exhibit 1 Joint Filing Agreement In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree that only one statement containing the information required by Schedule 13G and any further amendments thereto need to be filed with respect to the beneficial ownership by each of the undersigned of shares of Class A Common Stock of Talmer Bancorp, Inc., and further agree that this Joint Filing Agreement be included as an exhibit to the Schedule 13G provided that, as contemplated by Section 13d-1(k)(1)(ii), no person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. Dated:February 4, 2016 WL ROSS & CO. LLC By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Authorized Person WLR RECOVERY FUND IV, L.P. By: WLR Recovery Associates IV LLC, its General Partner By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Authorized Person WLR IV PARALLEL ESC, L.P. By: INVESCO WLR IV Associates LLC, its General Partner By: Invesco Private Capital, Inc., its Managing Member By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Authorized Person WLR RECOVERY ASSOCIATES IV LLC By: WL Ross Group, L.P., its Managing Member By: El Vedado, LLC, its General Partner By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Authorized Person INVESCO WLR IV ASSOCIATES LLC By: Invesco Private Capital, Inc., its Managing Member By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Authorized Person INVESCO PRIVATE CAPITAL, INC. By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Authorized Person WL ROSS GROUP, L.P. By: El Vedado, LLC, its General Partner By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Authorized Person EL VEDADO, LLC By: /s/ Wilbur L. Ross, Jr. Name: Wilbur L. Ross, Jr. Title: Authorized Person WILBUR L. ROSS, JR. /s/ Wilbur L. Ross, Jr. Wilbur L. Ross, Jr.
